Citation Nr: 1101500	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active duty from April 2002 to July 2005, 
including combat service in Iraq, and his decorations include the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
claim was subsequently transferred to the RO in Nashville, 
Tennessee.

In August 2009, the Board remanded the claim for further 
development.  

The Veteran's claim of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have hearing loss for VA compensation 
purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of 
service.  38 U.S.C.A. §§ 1110, 5107, 1154(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Veteran was afforded VCAA notice in a March 2006 letters, 
prior to the unfavorable decision on appeal.  The letter informed 
him of what evidence was required to substantiate his claim and 
of his and VA's respective duties for obtaining evidence.  
Thereafter, the claim was readjudicated by way of a March 2007 
statement of the case.   

As to VA's duty to assist, the Board notes that VA has associated 
service and post-service records of the Veteran's care.  In 
addition, he was afforded formal VA audiological examination to 
determine the nature and extent of his hearing loss and whether 
the condition was related to service.  Further, the Veteran and 
his representative have submitted statements and argument in 
support of his hearing loss claim.  Thus, VA has satisfied this 
duty as well.

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the Veteran in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss if manifest to a 
compensable degree within one year after discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran seeks service connection for bilateral hearing loss 
based on in-service combat-related acoustic trauma.  

Hearing loss disability is defined by regulation.  For purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In this case, on January 2006 VA audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
20
LEFT
20
25
25
20
25

Speech recognition score was 96 percent in the right ear and 94 
percent in the left ear.  The examiner indicated that the above 
threshold findings do not meet the criteria for disability under 
VA regulations.  

On December 2009 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
15
20
15
20
15

Speech recognition score was 96 percent in the right ear and 94 
percent in the left ear.  The VA examiner indicated that the 
Veteran's hearing is within normal limits, bilaterally, and does 
not meet the definition of hearing loss disabling for VA 
compensation purposes.

In light of the above-audiometric findings, the Board finds that 
service connection for hearing loss is not warranted, as the 
Veteran is not shown to have a current hearing loss disability, 
pursuant to 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 178-80 (2007) (specifically upholding the validity 
of 38 C.F.R. § 3.385 to define hearing loss for VA compensation 
purposes).  

The Board is aware that service connection is in effect for the 
Veteran's for tinnitus, secondary to acoustic trauma.  Tinnitus 
is a disorder capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Nevertheless, while the Veteran is competent to report that he 
has difficulty hearing, as it is readily observable, the question 
of whether he has hearing loss as defined by regulation is not 
readily apparent to a layperson and there is no evidence that he 
has the medical expertise to make this determination.  He is not 
shown to be competent to diagnose a hearing loss disability as 
contemplated pursuant to 38 C.F.R. § 3.385.  Even an audiologist 
relies on diagnostic tools to identify hearing loss disability.  
Thus, in this case, the Board finds that the competent medical 
evidence of record outweighs the Veteran's lay reports of having 
hearing loss that is related to service.  

In sum, as there is no audiometric evidence of a current hearing 
loss disability, service connection claim for bilateral hearing 
loss must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Upon review, the Board finds that the Veteran's claim for a TDIU 
must be remanded for further development.

The Board previously remanded the matter in August 2009.  Upon 
remand, however, there was not substantial compliance with the 
Board's remand directives.  A remand by the Board confers upon 
the claimant, as a matter of law, the right to compliance with 
the remand orders.  Where the remand orders of the Board were not 
substantially complied with, the Board itself errs in failing to 
insure compliance; in such situations the Board must remand back 
to RO for further development.  See Stegall v. West, 11 Vet. App. 
268 (1998).

In the August 2009 remand, the Board directed the RO to schedule 
the Veteran a VA examination to determine whether, without regard 
to the Veteran's age or the impact of any non service-connected 
disabilities, it was at least as likely as not that his service-
connected disabilities, either alone or in the aggregate, 
rendered him unable to secure or follow a substantially gainful 
occupation.  On remand, the Veteran was afforded several VA 
examinations; however, none of the examiners opined as to the 
aggregate impact of the Veteran's service-connected disabilities 
on his ability to secure or follow a substantially gainful 
occupation.  Because the individual assessments are not adequate 
for adjudicating the Veteran's TDIU claim, the Board has no 
discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for a VA examination in 
connection with his TDIU claim.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any non service-connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities 
(posttraumatic stress disorder, asthma, 
lumbosacral strain, pes planus, tinnitus and 
gastroesophageal reflux disease) either alone 
or in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  

If the examiner opines that the Veteran's 
service-connected disabilities do not 
cumulatively render him unemployable, the 
examiner should suggest the type or types of 
employment in which the Veteran would be 
capable of engaging with his current service-
connected disabilities, given his current 
skill set and educational background.

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

2.  Then readjudicate the claim.  If the 
benefit sought remains denied, the Veteran 
and his representative must be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


